
	
		I
		112th CONGRESS
		2d Session
		H. R. 6109
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Levin (for
			 himself, Mr. Rangel,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Becerra, Mr.
			 Blumenauer, Mr. Kind,
			 Mr. Pascrell,
			 Mr. Crowley, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  research and development tax credit, to limit treaty benefits with respect to
		  certain deductible related-party payments, and to treat general aviation
		  aircraft as 7-year property.
	
	
		1.Short titleThis Act may be cited as the
			 Investing in American Innovation Act
			 of 2012.
		2.Extension of
			 research and development tax credit
			(a)In
			 generalSubparagraph (B) of
			 section
			 41(h)(1) of the Internal Revenue Code of 1986 is amended by
			 striking December 31, 2011 and inserting December 31,
			 2012.
			(b)Conforming
			 amendmentSubparagraph (D) of
			 section
			 45C(b)(1) of such Code is amended by striking December
			 31, 2011 and inserting December 31, 2012.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2011.
			3.Limitation on treaty
			 benefits for certain deductible payments
			(a)In
			 generalSection 894 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)Limitation on
				treaty benefits for certain deductible payments
						(1)In
				generalIn the case of any
				deductible related-party payment, any withholding tax imposed under chapter 3
				(and any tax imposed under subpart A or B of this part) with respect to such
				payment may not be reduced under any treaty of the United States unless any
				such withholding tax would be reduced under a treaty of the United States if
				such payment were made directly to the foreign parent corporation.
						(2)Deductible
				related-party paymentFor purposes of this subsection, the term
				deductible related-party payment means any payment made, directly
				or indirectly, by any person to any other person if the payment is allowable as
				a deduction under this chapter and both persons are members of the same foreign
				controlled group of entities.
						(3)Foreign
				controlled group of entitiesFor purposes of this subsection—
							(A)In
				generalThe term
				foreign controlled group of entities means a controlled group of
				entities the common parent of which is a foreign corporation.
							(B)Controlled group
				of entitiesThe term
				controlled group of entities means a controlled group of
				corporations as defined in section 1563(a)(1), except that—
								(i)more than
				50 percent shall be substituted for at least 80 percent
				each place it appears therein, and
								(ii)the determination
				shall be made without regard to subsections (a)(4) and (b)(2) of section
				1563.
								A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).(4)Foreign parent
				corporationFor purposes of this subsection, the term
				foreign parent corporation means, with respect to any deductible
				related-party payment, the common parent of the foreign controlled group of
				entities referred to in paragraph (3)(A).
						(5)RegulationsThe
				Secretary may prescribe such regulations or other guidance as are necessary or
				appropriate to carry out the purposes of this subsection, including regulations
				or other guidance which provide for—
							(A)the treatment of
				two or more persons as members of a foreign controlled group of entities if
				such persons would be the common parent of such group if treated as one
				corporation, and
							(B)the treatment of
				any member of a foreign controlled group of entities as the common parent of
				such group if such treatment is appropriate taking into account the economic
				relationships among such
				entities.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after the date of the enactment of this Act.
			4.General aviation
			 aircraft treated as 7-year property
			(a)In
			 generalSubparagraph (C) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (iv), by redesignating clause (v) as clause (vi), and by inserting after
			 clause (iv) the following new clause:
				
					(v)any general
				aviation aircraft,
				and
					.
			(b)Class
			 lifeParagraph (3) of section 168(g) of such Code is amended by
			 inserting after subparagraph (E) the following new subparagraph:
				
					(F)General aviation
				aircraftIn the case of any general aviation aircraft, the
				recovery period used for purposes of paragraph (2) shall be 12
				years.
					.
			(c)General aviation
			 aircraftSubsection (i) of section 168 such Code is amended by
			 inserting after paragraph (19) the following new paragraph:
				
					(20)General
				aviation aircraftThe term general aviation aircraft
				means any airplane or helicopter (including airframes and engines) not used in
				commercial or contract carrying of passengers or freight, but which primarily
				engages in the carrying of
				passengers.
					.
			(d)Effective
			 dateThis section shall be effective for property placed in
			 service after December 31, 2012.
			
